      Case 3:21-cv-00459-L-BGS Document 9 Filed 04/21/21 PageID.78 Page 1 of 1



1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
7                            SOUTHERN DISTRICT OF CALIFORNIA
8
9    MANDI HAYDEN-DAVI,                                  Case No.: 3:21-cv-459-L-BGS
10                                      Plaintiff,
11   v.
                                                         ORDER ON DEFENDANT’S
12   COSTCO WHOLESALE                                    MOTION TO TRANSFER VENUE
13   CORPORATION, et. al,                                (DOC. NO. 6) AND THE PARTIES’
                                     Defendants.         JOINT MOTION (DOC. NO. 8)
14
15
           On March 22, 2021, Defendant filed a motion to transfer venue. (Doc. No. 6).
16
     Plaintiff’s opposition is due April 26, 2021. See Civ. L. R. 7.1. On April 20, 2021, the
17
     parties filed a joint motion to dismiss the case without prejudice under Federal Rule of
18
     Civil Procedure 41. (Doc. No. 8). The Court therefore DENIES Defendant’s motion
19
     without prejudice given the parties’ joint motion.
20
           The Court GRANTS the parties’ joint motion. (Doc. No. 8). The case is
21
     dismissed without prejudice. See Fed. R. Civ. P. 41; Civ. L. R. 7.2.
22
           IS IT SO ORDERED.
23
     Dated: April 21, 2021
24
25
26
27
28

                                                     1

                                                                            3:21-cv-459-L-BGS
